                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF WISCONSIN


EQUAL EMPLOYMENT OPPORTUNITY
COMMISSION,

                       Plaintiff,
                                                                       Case No. 17CV00070
v.

WAL-MART STORES EAST, LP,

                  Defendant.
_____________________________________________________________________________

                 DEFENDANT'S PROPOSED SPECIAL VERDICT
______________________________________________________________________________

       Defendant hereby submits the following special verdict questions that Defendant

respectfully requests that the court submit to the jurors at the time of deliberations, if any:

                                    SPECIAL VERDICT FORM

        1)     Has the EEOC proven by a preponderance of the evidence that Marlo

Spaeth was a qualified individual with a disability at the time her employment with

Walmart was terminated?

       Answer Yes or No: ____

       (If you answered "Yes," answer Question 2; otherwise, sign and return this verdict form)

       2)       Did Marlo Spaeth or Amy Jo Stevenson request a reasonable accommodation

prior to Walmart’s termination of Marlo Spaeth’s employment on July 10, 2015?

       Answer Yes or No: ____

       (If you answered "Yes," answer Question 4; If you answered “No” answer Question 3)

       3)       Did Marlo Spaeth or Amy Jo Stevenson request a reasonable accommodation

during the meeting held on July 16, 2015?




        Case 1:17-cv-00070-WCG Filed 06/11/21 Page 1 of 5 Document 189
       Answer Yes or No: ____

       (If you answered "Yes," answer Question 4; If you answered “No” to Questions 2 and 3, sign

       and return this verdict form)

       4)       Was Walmart aware prior to September 22, 2015 that Marlo Spaeth’s

violations of its attendance policy were due to limitations associated with her Down syndrome

condition?

       Answer Yes or No: ____

       (If you answered "Yes," answer Question 5; otherwise, sign and return this verdict form)

       5)       Has the EEOC proven that the requested accommodation of an indefinite,

fixed schedule of 12:00 p.m. to 4:00 p.m. for Marlo Spaeth was connected to her Down

syndrome condition?

       Answer Yes or No: ____

       (If you answered "Yes," answer Question 6; otherwise, sign and return this verdict form)

       6)       Has the EEOC proven that either Marlo Spaeth or Amy Jo Stevenson

provided Walmart with a doctor’s note or a statement of a doctor supporting the requested

fixed work schedule of 12:00 p.m. to 4:00 p.m., at or around the time an accommodation

request was made?

       Answer Yes or No: ____

       (If you answered "Yes," answer Question 7; otherwise, sign and return this verdict form)

       7)       Has the EEOC proven by a preponderance of the evidence that Walmart

failed to provide Marlo Spaeth with a reasonable accommodation?

       Answer Yes or No: _____

       (If you answered “Yes,” answer Question 8; otherwise, sign and return this verdict form)




                                                 2

        Case 1:17-cv-00070-WCG Filed 06/11/21 Page 2 of 5 Document 189
       8)      Has the EEOC proven by a preponderance of the evidence that Walmart

intentionally discriminated against Marlo Spaeth because of her disability when it issued her

a First Written Coaching on December 22, 2014?

       Answer Yes or No: _____

       (Proceed to Question 9 no matter how you answered Question 6)

       9)      Has the EEOC proven by a preponderance of the evidence that Walmart

intentionally discriminated against Marlo Spaeth because of her disability by issuing her a

Second Written Coaching on March 18, 2015?

       Answer Yes or No: _____

       (If you answered "Yes" to either Question 8 or Question 9 answer Question 10;

       otherwise, answer Question 11)

       10)     Has the EEOC proven that Walmart’s issuance of either of the coachings

given to Marlo Spaeth were materially adverse employment actions?

       Answer Yes or No: _____

       (Proceed to Question 11 no matter how you answered Question 10; if you answered

       “Yes” to Question 10, also answer Question 13)

       11)     Has the EEOC proven by a preponderance of the evidence that Walmart

intentionally discriminated against Marlo Spaeth because of her Down syndrome condition

when it terminated her employment on July 10, 2015?

       Answer Yes or No: _____

       (Proceed to Question 12 no matter how you answered Question 11.)

       12)     Has the EEOC proven by a preponderance of the evidence that Walmart

intentionally discriminated against Marlo Spaeth because of her Down syndrome condition



                                              3

        Case 1:17-cv-00070-WCG Filed 06/11/21 Page 3 of 5 Document 189
when it refused to rehire her on September 22, 2015?

       Answer Yes or No: _____

      (If you answered "Yes" to either Question 10, Question 11 or Question 12, answer

      Question 13; otherwise, sign and return this verdict form.)

      13)     Would providing Marlo Spaeth the accommodation of allowing her to work a

fixed indefinite schedule of 1:00 p.m. to 4:00 p.m. pose an undue hardship to Walmart's

business?

      Answer Yes or No: _____

      (If you answered "Yes," sign and return this verdict form; otherwise answer Question 14.)

      14)    Has the EEOC proven by a preponderance of the evidence that Marlo Spaeth

suffered compensatory damages which were proximately caused by the conduct for which

you have found Walmart liable?

      Answer Yes or No: ____

      (If you answered "Yes," answer Question 15; if you answered "No," to this question,

      then answer Question 16.)

      15)    What amount will fairly compensate Ms. Spaeth for her emotional pain and

mental anguish as a result of Walmart's conduct?

      Answer: $ ___________________

       (Answer Question 16.)

      16)    Has the EEOC proven by a preponderance of evidence that Walmart acted

with reckless disregard of Ms. Spaeth's rights under the ADA?

      Answer Yes or No: ____

      (If you answered "Yes," answer Question 17; otherwise sign and return this verdict form.)



                                               4

       Case 1:17-cv-00070-WCG Filed 06/11/21 Page 4 of 5 Document 189
      17)    Did Walmart act in good faith to attempt to comply with the ADA by

implementing policies and procedures to prohibit discrimination in violation of the ADA?

      Answer Yes or No: ____

       (If you answered "No," answer Question 18; otherwise sign and return this verdict form.)

      18)    What amount of punitive damages, if any, should be assessed against

Walmart?

       Answer: $__________



______________________________                                       __________________
FOREPERSON                                                           DATE

      Dated at Milwaukee, Wisconsin this 11th day of June, 2021.

                                                  s/ Emery Harlan__________________
                                                  MWH LAW GROUP LLP
                                                  Emery K. Harlan, Esq.
                                                  emery.harlan@mwhlawgroup.com
                                                  Warren E. Buliox, Esq.
                                                  warren.buliox@mwhlawgroup.com
                                                  735 N. Water St., Suite 610
                                                  Milwaukee, WI 53202
                                                  Phone: (414) 436-0353
                                                  Fax: (414) 436-0354

                                                  CONWAY, OLEJNICZAK & JERRY, S.C.
                                                  George Burnett, Esq.
                                                  gb@lcojlaw.com
                                                  231 South Adams Street
                                                  Green Bay, WI 54301
                                                  Phone: (920) 437-0476
                                                  Fax: (920) 437-2868

                                                  COUNSEL FOR DEFENDANT




                                              5

       Case 1:17-cv-00070-WCG Filed 06/11/21 Page 5 of 5 Document 189
